Per Curiam:
We think the learned judge below was right in entering judgment in favor of the county. Under the ninety-second section of the act of July 2,1839, the plaintiff would have been *114entitled to his per diem compensation for returning the election papers to the prothonotary. The local act of March 13, 1873, is very broad in its terms, and supersedes this section of the act of 1839. It provides “that, instead of the pay heretofore received by the election officers in the Gounty of Lycoming, each officer and member of any election board shall hereafter be paid for their services at any special or general election in said county at the rate of $2.50 per day, to be computed from the opening to the closing of the polls, and 25 cents per hour for each additional hour they may be necessarily engaged in counting the votes and making out the returns after the polls shall be closed.” This covers the ground fully as to the per diem compensation. It is expressly given “ instead of the pay heretofore received,” and excludes any other or further compensation for any services performed by such officers. The question of mileage is not before us.
Judgment affirmed.